


FORM

EXHIBIT 10(j)(v)

 

Kate Spade & Company

 

2015 Stock Option Grant Confirmation

 

Associate
Name:                                                                              
<<Employee Name>>

 

Associate Empl ID#:                                                          
<<Employee ID>>

 

Stock Incentive Plan:                                                      
Fifth & Pacific Companies, Inc. 2013 Stock Incentive Plan

 

 

Grant Date:

 

<<Grant Date>>

 

 

 

 Number of Shares:

 

<<Shares Granted>>

 

 

 

 Exercise Price:

 

U.S. <<Grant Price>>

 

 

 

 Vesting Schedule:

 

25% on first anniversary of grant
25% on second anniversary of grant
50% on third anniversary of grant

 

WHILE EVERY EFFORT HAS BEEN MADE TO ENSURE THE ACCURACY OF THIS INFORMATION,
THESE FIGURES ARE SUBJECT TO FINAL AUDIT.

 

THE GRANT OF AN OPTION SHALL NOT CONFER ON THE RECIPIENT ANY RIGHT TO CONTINUE
IN THE EMPLOY OR OTHER SERVICE OF THE COMPANY, OR AFFECT ANY RIGHT WHICH THE
COMPANY MAY HAVE TO TERMINATE SUCH EMPLOYMENT OR SERVICE.

 

--------------------------------------------------------------------------------


 

Stock Option Grant Certificate — Terms and Conditions

 

1. Option Grant — Pursuant to the stock incentive plan (the “Plan”) specified on
the attached grant confirmation statement (the “Statement”), Kate Spade &
Company (the “Company”) hereby grants to the person named on the Statement (the
“Optionee”) a nonqualified stock option (the “Option”), effective as of the
applicable grant date set forth on the Statement, to purchase the number of
shares of common stock of the Company at the purchase prices specified on the
Statement, conditioned on the Optionee’s continued employment with the Company
on each such grant date. It is intended that the Option shall not qualify as an
“incentive stock option” as defined in section 422 of the Internal Revenue Code
of 1986, as amended.

 

2. Exercisability — Subject to the further terms included herein and the Plan,
the Option shall become exercisable on the dates indicated on the Statement,
provided in each case that the Optionee is then and has at all times since the
grant date remained an employee or otherwise in the service of the Company.
Unless earlier terminated in accordance with Section 4 below or pursuant to the
provisions of the Plan, the unexercised portion of the Option shall expire and
cease to be exercisable on the seventh anniversary of the respective grant date
of the Option. The Option may be partially exercised from time to time up to the
amount of shares exercisable at such time as set forth above.

 

3. Exercising Options — Subject to the terms and conditions of the Plan, the
Optionee may exercise all or any portion of the exercisable portion of the
Option by giving notice of exercise to the Company accompanied by payment of the
aggregate Option exercise price for the shares being purchased together with any
amount which the Company or its subsidiaries may be required to withhold upon
such exercise in respect of applicable foreign, federal, state and local taxes,
all in such manner as specified from time to time by the Company. Each such
exercise notice shall specify the number of shares of Company common stock to be
purchased, the Option exercise price, the grant date, and such other matters as
may be required by the Company or the Company’s Compensation Committee (the
“Committee”). Payment shall be made by certified or official bank check, or, at
the discretion of the Committee and to the extent permitted by law, by such
other means as the Committee may from time to time permit.

 

4. Termination of Employment

 

4.1 If the Optionee’s employment terminates for any reason other than
retirement, disability, death, dismissal for cause or resignation without the
Company’s prior consent, the Optionee may exercise the Option — to the extent it
was granted and exercisable at the time of such termination — until the earlier
of the seventh anniversary of the grant date of the Option (pursuant to
Section 2 above), and the expiration three months following the termination of
employment.

 

4.2 If the Optionee’s employment terminates due to the Optionee’s retirement,
the Optionee may exercise the Option — to the extent it was exercisable at the
time of such termination — until the earlier of the seventh anniversary of the
grant date of the Option (pursuant to Section 2 above), and the third
anniversary of the Optionee’s Retirement. “Retirement” shall mean the Optionee’s
ceasing to be employed by the Company and any of its affiliates (other than a
termination for cause or a resignation without the Company’s prior consent) on
or after Optionee’s 65th birthday, on or after the date on which Optionee has
attained age 60 and completed at least six years of vesting service (as defined
in and determined under the Company’s Savings and Profit Sharing Plan, as the
same has been and may from time to time be amended) or, if approved by the
Committee, on or after the date Optionee has completed at least 20 years of
vesting service.

 

4.3 If the Optionee’s employment is terminated due to the Optionee’s disability
(as defined in the Plan), the Optionee may exercise the Option — to the extent
it was exercisable at the time of such termination — until the earlier of the
seventh anniversary of the grant date of the Option (pursuant to Section 2
above), and the first anniversary of the date of the Optionee’s termination of
employment.

 

4.4 If the Optionee dies while employed by the Company, the Option shall become
exercisable in full as of the date of death and shall remain exercisable by the
Optionee’s beneficiaries until the earlier of the seventh anniversary of the
grant date of the Option (pursuant to Section 2 above), and the first
anniversary of the Optionee’s death.

 

4.5 If the Optionee dies after employment terminates but during a period in
which the option is exercisable pursuant to Section 4.1, 4.2 or 4.3 above, the
Optionee’s beneficiaries may exercise the Option — to the extent it was
exercisable at the time of death —  until the earlier of the seventh anniversary
of the grant date of the Option (pursuant to Section 2 above), and the first
anniversary of the Optionee’s death.

 

4.6 If the Company terminates Optionee’s employment for cause or the Optionee
resigns without the Company’s prior consent, the Option shall terminate upon the
commencement of business on the date of the Optionee’s termination of
employment.

 

5. Change in Control — If the Optionee’s employment terminates for any reason
other than cause, disability or resignation without good reason (as defined in
the Plan), concurrent with or within one year following a Change in Control (as
defined in the Plan), the Option shall become fully vested and the Optionee may
exercise the Option until the earlier of (A) the seventh anniversary of the
grant date of the Option (pursuant to Section 2 above) and (B) the later of
(x) the first anniversary of the date of the Optionee’s termination and (y) the
date provided under the relevant provisions of 4.2 above.

 

6. Plan Provisions to Prevail — The Option is subject to all of the terms and
provisions of the Plan. Without limiting the generality of the foregoing, by
accepting the grant of the Option the Optionee agrees that no member of the
Committee shall be liable for any action or determination made in good faith
with respect to the Option, the Plan or any other award under the Plan. In the
event that there is any inconsistency between the provisions of this Certificate
and the Plan, the provisions of the Plan shall govern.

 

7. Notices — Any notice to be given to the Company hereunder shall be in writing
and shall be addressed to the Chief Financial Officer, Kate Spade & Company,
5901 West Side Avenue, North Bergen, NJ 07047, or at such other address as the
Company may hereafter designate to the Optionee by notice as provided in this
Section 7. Any notice to be given to the Optionee hereunder shall be addressed
to the Optionee’s home address of record, or at such other address as the
Optionee may hereafter designate to the Company by notice as provided herein. A
notice shall be deemed to have been duly given when personally delivered or
mailed by registered or certified mail to the party entitled to receive it.

 

8. Right of Discharge Preserved — The grant of the Option and the terms set
forth in this Certificate shall not confer upon the Optionee the right to
continue in the employ or other service of the Company, nor shall it affect any
right that the Company may have to terminate such employment or service.

 

9. Transferability/Exercise After Death — The Option is not assignable or
transferable otherwise than by will or by the laws of descent and distribution.
The Option may be exercised only by the Optionee or the Optionee’s legal
representative or, after the Optionee’s death, by the Optionee’s executor or
administrator or other duly appointed representative reasonably acceptable to
the Committee, unless the Participant’s will specifically disposes of the
Option, in which case the Option may be exercised only by the recipient of such
specific disposition. Any such individual or entity that exercises the Option
after the Optionee’s death shall be bound by all the terms and conditions of the
Plan and this Certificate.

 

10. Entire Agreement — This Certificate and the Plan contain all of the terms of
the Option and supersede all prior agreements and understandings between the
Company and the Optionee with respect to the Option.

 

11. Successors and Assigns — The terms of this Certificate shall be binding upon
and inure to the benefit of the Company and the Optionee and the successors and
assigns of the Company and, to the extent consistent with Sections 4.4 and 4.5
above and with the Plan, the heirs and personal representatives of the Optionee.

 

12. Governing Law — The Option and this Certificate shall be interpreted,
construed and administered in accordance with the laws of the State of Delaware.

 

13. Receipt of Prospectus — By accepting delivery of this Certificate, the
Optionee acknowledges that he or she has received a copy of the Prospectus
relating to the options and the shares of Company common stock covered thereby
under the Plan.

 

--------------------------------------------------------------------------------
